Decedent was engaged in operating a power-driven lawn-mower. The mechanism would drive it forward but not in reverse. The machine, weighing approximately 300 pounds, became mired in a swampy part of the lawn. In withdrawing the machine from the mire decedent ruptured internal blood vessels; an operation followed. He died from the effects of the rupture and the operation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.